DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because it describes a prior art process for producing graphene sheets.  See Spec. dated Apr. 03, 2020 (“Spec.”) p. 6, ll. 7–8; MPEP 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 recites:
12.  The facemask of claim 1, wherein the fastener comprisesan elastic strap that is hooked around a head of the wearer.

Claim 12 should read:
12.  The facemask of claim 1, wherein the fastener comprises an elastic strap that is hooked around a head of the wearer.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites:
1.  A face mask for use by a wearer having a face, mouth, and nose, the face mask comprising…
a) a mask body…having an inner side facing towards the wearer; and…
wherein the mask body comprises…(ii) an inner layer located on an inner side of the mask body…

Claim 1 is indefinite because it is unclear the two italicized “inner sides” are the same.  To overcome this rejection, claim 1 could be amended to read:
1.  A face mask for use by a wearer having a face, mouth, and nose, the face mask comprising…
a) a mask body…having an inner side facing towards the wearer; and…
wherein the mask body comprises…(ii) an inner layer located on [[an]] the inner side of the mask body…


Claim 1 also recites:
1.  A face mask for use by a wearer having a face, mouth, and nose, the face mask comprising…
a graphene layer…wherein said graphene layer comprises a plurality of discrete single-layer or few-layer graphene sheets…

The italicized limitation is indefinite for two reasons.
First, it is unclear if the term “discrete” modifies both the “single-layer” and the “few-layer” graphene sheets—or if this term only modifies the “single-layer” graphene sheets.  As such, it is unclear if the claim limitation requires that the graphene layer has a plurality of discrete single-layer and a plurality of discrete few-layer graphene sheets—or if the graphene layer has a plurality of discrete single-layer graphene sheets and a plurality of few-layer graphene sheets.  
Additionally, the limitation is indefinite because “few” is relative terminology for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  A person of ordinary skill in the art would understand how many layers are required to be considered “few-layer.”
Claim 1 further recites:
1.  A face mask for use by a wearer having a face, mouth, and nose, the face mask comprising…
a plurality of discrete single-layer or few-layer graphene sheets selected from pristine graphene, graphene oxide, reduced graphene oxide…or a combination thereof.

Claim 1 is indefinite because the italicized language sets forth a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h) (Claims that set forth a list of alternatives from which a selection s to be made are typically referred to as Markush claims; a Markush group is a closed group of alternatives; if a Markush group requires a material selected from an open list of alternatives, the claim should generally be rejected as indefinite).
To overcome this rejection, claim 1 could be rewritten as:
1.  A face mask for use by a wearer having a face, mouth, and nose, the face mask comprising…
a plurality of discrete single-layer or few-layer graphene sheets selected from the group consisting of pristine graphene, graphene oxide, reduced graphene oxide…or a combination thereof.

Claims 2–20 are indefinite because they depend from claim 1.
Additionally, claim 13 recites:
13.  The face mask of claim 1, wherein at least one of the outer layer or the inner layer comprises polymer fibers selected from the group of cotton, cellulose, wool, polyolefins, polyester, polyamide, rayon, polyacrylonitrile, cellulose acetate, polystyrene, polyvinyls, poly (carboxylic acid), a biodegradable polymer, a water-soluble polymer, copolymers thereof, and combinations thereof.

The italicized limitation is indefinite because it sets forth a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 13 could be rewritten as:
13.  The face mask of claim 1, wherein at least one of the outer layer or the inner layer comprises polymer fibers selected from the group consisting of cotton, cellulose, wool, polyolefins, polyester, polyamide, rayon, polyacrylonitrile, cellulose acetate, polystyrene, polyvinyls, poly (carboxylic acid), a biodegradable polymer, a water-soluble polymer, copolymers thereof, and combinations thereof.


Claim 17 recites:
17.  The face mask of claim 16, wherein the anti-microbial compound comprises an antiviral or anti-bacteria compound selected from acrylic acid, methacrylic acid, citric acid, an acidic polymer, a silver-organic idine antibacterial agent, an iodine resin, a sialic acid, a cationic group, a sulfonamide, a fluoroquinolone, or a combination thereof.

Claim 17 is indefinite because it sets forth a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).
Claim 17 is also indefinite because it is unclear what is meant by “silver-organic idine” as the term “idine” appears to be a typo.  Note that the disclosure does not appear to describe silver-organic iodine.  
To overcome the issue with the Markush group, claim 17 could be rewritten as:
17.  The face mask of claim 16, wherein the anti-microbial compound comprises an antiviral or anti-bacteria compound selected from the group consisting of acrylic acid, methacrylic acid, citric acid, an acidic polymer, a silver-organic idine antibacterial agent, an iodine resin, a sialic acid, a cationic group, a sulfonamide, a fluoroquinolone, or a combination thereof.

Claim 18 recites:
18.  A filtration material for use in the face mask of claim 1, said filtration material comprises a layer of woven or nonwoven fabric having two primary surfaces and a graphene layer deposited on at least one of the two primary surfaces or embedded in the layer of woven or nonwoven fabric.

Claim 18 is indefinite because it is unclear if the “filtration material” in claim 18 is the same as the “mask body” described in claim 1.  For instance, the mask body in claim 1 describes a “graphene layer” which is also described in claim 18.  Further clarification is required.
Claims 19 and 20 are indefinite because they depend from claim 18.  
Additionally, claim 19 recites:
19.  The filtration material of claim 18, wherein said graphene layer comprises a plurality of discrete single-layer or few-layer graphene sheets selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof.

The italicized limitation is indefinite for three reasons.
First, it is unclear if the term “discrete” modifies both the “single-layer” and the “few-layer” graphene sheets—or if this term only modifies the “single-layer” graphene sheets.  As such, it is unclear if the limitation requires that the face mask has a plurality of discrete single-layer and a plurality of discrete few-layer graphene sheets—or if the mask has a plurality of discrete single-layer graphene sheets and a plurality of few-layer graphene sheets.  
Additionally, the limitation is indefinite because “few” is relative terminology for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  A person of ordinary skill in the art would understand how many layers are required to be considered “few-layer.”
Also, it sets forth a Markush group using open-ended language rather than a closed transitional phrase.  See MPEP 2173.05(h).  To overcome the issue with the Markush group, claim 19 could be rewritten as:
19.  The filtration material of claim 18, wherein said graphene layer comprises a plurality of discrete single-layer or few-layer graphene sheets selected from the group consisting of pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–6, 9–13 and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, WO 2018/006744 A1 in view of Bowen, US 2009/0205666 A1.  Zhang is published in Chinese.  Therefore, US 2021/0140096 A1 is cited as an English language equivalent.
Regarding claim 1, Zhang discloses an air filtration device that can be used in a mask.  See Zhang [0062].  The mask reads on the claimed “face mask.”   Note that the limitations reciting the physical features of the wearer do not patentably distinguish over the prior art, because they describe the intended use rather than the structure of the claimed apparatus.  See MPEP 2111.02(II).
The air filtration device, seen in Fig. 1, reads on the “mask body.”  See Zhang Fig. 1, [0034], [0035].  The air filtration device comprises an inner covering layer 3 and an outer covering layer 3, sandwiching two supporting/filtering layers 2 and a filtering layer 1.  Id.   The filtering layer 1 and the supporting/filtering layers 2 are coated with graphene.  Id. at [0059], [0066]. The layers 1, 2, 3 correspond to the claimed structure as follows:
The exposed side of the upstream covering layer 3 is the “inner side facing towards the wearer.”  See Zhang Fig. 1, [0034], [0035].  
The downstream covering layer 3 is the “air-permeable outer layer.”  Id.  Note that either of the upstream or downstream support/filtering layers 2 could also correspond to the “air-permeable outer layer.”
The upstream covering layer 3 is the “inner layer located on an inner side of the mask body.”  Id.  Note that either of the upstream or downstream support/filtering layers 2 could also correspond to the “inner layer.”  Id.
The filtering layer 1 is the “graphene layer disposed in the mask body.”  Id.  Note also that the graphene coating on the filtering layer 1 or the supporting/filtering layers 2 could also correspond to the “graphene layer.”  

The graphene coating comprises a plurality of discrete single-layer or few-layer graphene sheets, because the coating has a plurality of graphene units (as it is introduced as a powder), and the graphene can comprise single, few or multi-layer graphene.  See Zhang [0007], [0066].  The graphene is selected from graphene (which is interpreted as “pristine graphene”), graphene oxide, graphene fluoride, graphene bromide, graphene iodide, graphene chloride, functionalized graphene, or a combination thereof.  See Zhang [0007].  

    PNG
    media_image1.png
    752
    1246
    media_image1.png
    Greyscale

Zhang’s mask differs from the face mask of claim 1, because it generally indicates that the air filtration device can be incorporated in a mask, without providing the structural details of the mask itself.  See Zhang [0062].  Therefore, the reference does not explicitly teach that the mask has a fastener with the claimed features.  
But Bowen discloses a face mask 11 comprising a mask body and ear loops 25 (the “fastener”) to hold the mask in place on the wearer’s face.  See Bowen Fig. 1, [0050].  The ear loops 25 comprise a portion that engages with the mask body, which is the portion of each loop that attaches to the mask.  Id.  The ear loops 25 also comprise a portion that engages with the wearer, which is the portion of each ear loop 25 that goes around the ear.  Id.  The ear loops 25 connect the mask to the wearer.  Id.

    PNG
    media_image2.png
    434
    724
    media_image2.png
    Greyscale

It would have been obvious to use the ear loops 25 in Bowen as the mechanism used to fasten Zhang’s mask to the face of a wearer, because the ear loops 25 are a conventional mechanism to attach a face mask to a user.  
Regarding claim 2, Zhang teaches that the filtering layer 1 (the “graphene layer”) is disposed between the downstream covering layer 3 (the “outer layer”) and the upstream covering layer 3 (the “inner layer”).  See Zhang Fig. 1, [0035].
Regarding claim 3, Zhang can be interpreted so that the downstream supporting layer/filtration layer 2 is the “air-permeable outer layer.”  See Zhang Fig. 1, [0035].
The supporting/filtration layer 2 can comprise a graphene coating.  See Zhang [0066].  The graphene coating on the downstream supporting/filtration layer 2 is the “graphene layer.”  It has a plurality of discrete single-layer or few-layer graphene sheets selected from the claimed group, for the reasons stated in the rejection of claim 1 above.
The graphene coating at least partially embeds the downstream supporting/filtration aiding layer 2, because this material is porous and is coated with graphene.  See Zhang [0066].
Regarding claim 4, Zhang can be interpreted so that the upstream supporting layer/filtration layer 2 is the “inner layer.”  See Zhang Fig. 1, [0035].
The supporting/filtration layer 2 can comprise a graphene coating.  See Zhang [0066].  The graphene coating on the upstream supporting/filtration layer 2 is the “graphene layer.”  It has a plurality of discrete single-layer or few-layer graphene sheets selected from the claimed group, for the reasons stated in the rejection of claim 1 above.
The graphene coating at least partially embeds the upstream supporting/filtration layer 2, because this material is porous and is coated with graphene.  See Zhang [0066].
Regarding claims 5 and 6, in Zhang, the graphene layers are adhered to a surface of the filtering layer 1 using binders, which create a chemical bond to the surface of the filtering layer 1.  See Zhang [0008], [0019].  
Regarding claim 9, Zhang can be interpreted so that the graphene coating on the filtering layer 1 or the supporting/filtering layer 2 is the “graphene layer.”  See Zhang [0002], [0066].  This coating is a discrete layer.  
Regarding claim 10, the layers corresponding to the outer layer and the inner layer can comprise a nonwoven structure of polymer fibers or glass fibers.  This is because the supporting/filtering layers 2 can be made from nonwoven materials including glass and polymer fibers, while the covering layers 3 can be made from cotton gauze.  See Zhang [0028], [0066]. Gauze is a woven or non-woven material, depending on its manufacture.  Cotton consists primarily of cellulose, which is a polymer.
Regarding claim 11, the ear loops 25 in Bowen correspond to the “fastener.”  See Bowen Fig. 1, [0050].  The ear loops 25 are a pair of ear straps that extend from both sides of the mask in Bowen.  Id.  The ear loops 25 are configured to be hooked around one or more ears of the wearer.  Id.
Regarding claim 12, the ear loops 25 in Bowen (the “fastener”) comprise an elastic knitted material.  See Bowen [0050].  The limitation indicating that the strap is hooked around a head of a wearer fails to patentably distinguish over the prior art, because it describes the manner in which the claimed apparatus is intended to be used, rather than its structure.  See MPEP 2114(II).
Regarding claim 13, the layer in Zhang corresponding to the “outer layer” comprises cotton fibers (which are cellulose), because the cover layers 3 are made of cotton gauze.  See Zhang [0066].
The layer in Zhang corresponding to the “outer layer” or the “inner layer” because the support/filtering layer 2 comprises polymer fibers including cotton, cellulose, polyolefins, polyester, cellulose acetate, water-soluble polymers such as the cellulose in the cotton fibers.  See Zhang [0028].
Regarding claim 18, the air filtration device seen in Fig. 1 is the “air filtration material for use in the facemask of claim 1.”  See Zhang Fig. 1, [0034], [0035].  It comprises an upstream supporting/filtering layer 2.  Id.  This layer 2 reads on the “layer of woven or nonwoven fabric” because it is made from nonwoven materials.  Id. at [0028].  The upstream support/filtering layer 2 has an upstream and downstream surface, as seen in Fig. 1.  A filtering layer 1 is deposited on the downstream surface, as seen in Fig. 1. Id.  The filtering layer 1 is a graphene layer because it is coated with graphene.  Id. at [0026].  Additionally, the upstream or downstream side of the upstream support layer 2 can be embedded with graphene, because graphene can be coated onto the support layers 2.  Id. at [0066].  Some of the graphene would at least partially embed itself in the support layer 2, because it is porous.  Id.
Also note that the filtering layer 1 can correspond to the “layer of woven or nonwoven fabric” because it is made from spun-laced non-woven fabric.  See Zhang [0066].  The filtering layer 1 is coated with graphene on one or more of its surfaces.  Id. at [0026].  This graphene is the “graphene layer deposited on at least one of the two primary surfaces.”  Some of the graphene would be at least partially embedded in the filtering layer 1, because the filtering layer 1 is porous.
Regarding claim 19, the graphene coating, on either the filtering layer 1 or the support layer 2, comprises a plurality of discrete single-layer graphene sheets, because the coating can comprise multi-layer graphene which comprises three to ten single layer sheets of graphene.  Id. at [0007].  The graphene coating can also comprise a discrete layer of single-layer graphene and a discrete layer of few-layer graphene—because the coating can comprise “one or more items from a single-layer graphene, a few-layer graphene, and a multi-layer graphene.”  Id.  This configuration reads on “a plurality of discrete single-layer or few-layer graphene sheets.”  
The graphene sheets in the graphene coating can be graphene (which is interpreted as “pristine graphene”), graphene oxide, graphene fluoride, graphene bromide, graphene iodide, graphene chloride, functionalized graphene, or a combination thereof.  See Zhang [0007].  
Regarding claim 20, when the coating on the support layer 2 or the filtering layer 1 corresponds to the “graphene layer”—the graphene in Zhang is chemically bonded to one of the upstream or downstream surfaces of the support layer 2, with a binder, because a binder is used to attach the graphene to the support layer 2.  See Zhang [0066].
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, WO 2018/006744 A1 in view of Bowen, US 2009/0205666 A1 in further view of Sealey et al., US 2015/0157969 A1 in further view of Healey et al, US 2016/0136553 A1 in further view of Zillig et al., US 2016/0298266 A1 and in further view of Yamada, US 2017/0367416 A1.
Regarding claims 7 and 8, Zhang teaches the limitations of claim 1, as explained above.
Zhang differs from claims 7 and 8 because it does not explicitly disclose the density and specific surface area of the filtering layer 1 (the “graphene layer”).  Therefore, the reference does not provide enough information to teach the density and surface area of this layer 1 being within the claimed ranges.
But the filtration layer 1 can be manufactured from a nonwoven material.  See Zhang [0066]. It would have been obvious to use routine experimentation to determine the optimal surface area and density of the nonwoven material of this layer 1.  See MPEP 2144.05(II) (obvious to use routine experimentation to optimize result effective variables).  Surface area is a result effective variable, because it impacts filter media characteristics such as efficiency, pressure drop and resistance.  See Sealey [0003].  Density is a result effective variable, because it effects permeability.  See Healey [0038].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed density range of 0.0005 to 1.7 g/cm3 or 0.1 to 1.2 g/cm3, because Zillig discloses a nonwoven material, that can be used in a respirator, that has a density between 60 to 120 kg/m3, which converts to 0.06 to 0.12 g/cm3.  See Zillig [0172].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed surface area range of 10 to 3,200 m2/g, because Yamada discloses a mask material with a surface area between 30 to 600 m2/g.  See Yamada [0047].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, WO 2018/006744 A1 in view of Bowen, US 2009/0205666 A1 in further view of Mellor et al., WO 2017/141044 A1.


Regarding claim 14, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claim 14, because it fails to disclose the oxygen content of the graphene.
But the graphene can be graphene oxide.  See Zhang [0051].
It would have been obvious for the graphene oxide to have an oxygen content of 30 atomic %, because Mellor says that graphene oxide typically has 30 atomic % oxygen.  See Mellor p. 1.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, WO 2018/006744 A1 in view of Bowen, US 2009/0205666 A1, in further view of Nagao et al., US 2014/0182602 A1.
Regarding claim 15, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claim 15, because Zhang fails to disclose that its mask comprises an anti-microbial compound.
But Nagato discloses a mask comprising an insert layer comprising antimicrobial nonwoven fabric layer.  See Nagao [0023].  The antimicrobial insert is beneficial because it improves the efficiency of the mask in removing bacteria and viruses.  Id. at [0024].
It would have been obvious to include Nagao’s antimicrobial insert as a layer in Zhang’s mask, to provide this benefit.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, WO 2018/006744 A1 in view of Bowen, US 2009/0205666 A1,  in further view of Nagao et al., US 2014/0182602 A1 in further view of Arnold et al., WO 2018/204702 A1 in further view of Manabe et al., US 2019/0051903 A1.
Regarding claims 16 and 17, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claims 16 and 17, because it fails to disclose an anti-microbial compound distributed on surfaces of the graphene sheets.
But, Zhang teaches it air filter device is used as a mask, while graphene layers can comprise functionalized graphene oxide.  See Zhang [0024], [0062].  The graphene can comprise phosphate-based graphene.  Id. at [0051].
It would have been obvious for the mask in Zhang to have anti-microbial properties, in view of Nagao, which teaches a facemask with an antimicrobial insert that is beneficial because it improves the efficiency of the mask in removing bacteria and viruses.  See Nagao [0024].
It also would have been obvious for the graphene oxide layers to be functionalized with an antimicrobial compound to enable the mask to have antimicrobial properties, in view of Arnold.  Specifically, Arnold discloses functionalized graphene oxide (“X-PG”) that has antimicrobial agents, such as metal ions included with the functionalized graphene material.  See Arnold [0026], [0063].
It would have been obvious to treat the graphene oxide in Zhang with antimicrobial agents such as metal ions, to provide an antimicrobial function on the mask.  
The metal ions are a “cationic group” as required by claim 17.
With respect to the claim 16 limitation requiring that the graphene sheets have a specific surface area from 50 to 2,630 m2/g—Zhang does not disclose the dimensions of the specific surface area of the graphene used in its filter.  See Zhang [0038].
It would have been obvious for the graphene in Zhang to have a specific surface area between 80 to 250 m2/g, because Manabe teaches that this range is beneficial to prevent peeling while allowing it to be dispersible.  See Manabe [0045].  Note that the graphene in Zhang is dispersed when it is coated onto the filter layers.  See Zhang [0066].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–22 of copending Application No. 16/839,847 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–22  of the reference application substantially correspond to claims 1–20 of instant application.  Note that, with respect to claim 1 of instant application, the features of this claim are taught in claims 1 and 5 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776